Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
2.		The amendment filed on 7 March 2022 has been entered into record and has been fully considered. Claims 1 and 3-4 have been amended. Claims 1-15 are currently pending in the instant application.	

Rejoinder of species
3.		The requirement of “therapeutic agent” species election, as set forth in the Office action mailed on 6/7/2021 (page 3), has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The non-elected species ‘b) Nucleic acid’ will be rejoined with the elected species ‘a) Polypeptide’. The election of species requirement only is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. In view of the withdrawal of said requirement, the non-elected species recited in claim 8 will be rejoined and examined in the instant Office Action.
4.		In view of the above noted withdrawal of the requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Rejection withdrawn 
5.		Upon consideration of amendment of claim 1 to clarify the reference to “composition”, the rejection under 35 U.S.C. 112(b)(AIA ) for indefiniteness, is withdrawn. 
6.		Upon consideration of amendment of claim 1 to recite that the peptide “consists” of the amino acid sequence of CAQK (SEQ ID NO: 4), the rejections under 35 U.S.C. 102(a)(1), are withdrawn. Applicant persuasively pointed out that none of the cited references teach a peptide consisting of CAQK (pages 5 and 6 of Remarks).

7.		An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the
8.		Authorization for this examiner's amendment was given following telephone conversation with attorney Raymond Wagenknecht on 6/14/2022.

The application has been amended as follows: 
9.	Please update the specification and claims to read as follows (portions that are 
struck through or are within parenthesis indicate deletions, while portions that are underlined 
indicate insertions, as per the current amendment): 
	Please cancel claims 12-15.

Reasons for allowance
10.		The following is an examiner’s statement of reasons for allowance: 
11.		The prior art does not teach the recited composition comprising a peptide consisting of the amino acid sequence CAQK linked or conjugated to a cargo composition. The only prior art reference of the claimed invention has been disclosed in related application/s from which the instant Application derives priority. 
12.		The claims are directed to patent eligible subject matter under 35 USC 101. The specification is enabled for the invention. The claims also meet 35 U.S.C. 112(b) requirements because the claims point out and distinctly claim the invention.   

13.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
14.		Claims 1-11 are allowed.

Advisory information
15.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037. The examiner can normally be reached on M-F 9:00am-5:00pm.
16.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/A. D./
Examiner, Art Unit 1649
14 June 2022	            


/GREGORY S EMCH/Primary Examiner, Art Unit 1699